Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  DETAILED ACTION
This Office Action is in response to the Applicant's communication filed on 11/07/2019. In virtue of this communication, claims 1 – 20 are currently pending in the instant application.
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1 – 2, 4 – 7, 9, 11 – 12, 14 – 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (hereinafter “Lee ‘359”) (Pub # US 2019/0313359 A1) in view of Lee et al. (hereinafter “Lee ‘045”) (Pub # US 2019/0350045 A1).
Regarding claims 1 and 11, Lee ‘359 discloses a user equipment (UE) (i.e., a V2X terminal) comprising:
a processor; a memory storing machine readable instructions which, when executed by the processor (see Fig. 21, [0230] – [0233]) cause the UE to: 
transmit to a second UE, an access stratum (AS)-layer configuration using a sidelink signaling radio bearer (see [0015] – [0016] for transmitting a V2X message using LTE sidelink or NR sidelink, see [0063], [0180] for a V2X terminal send a V2X 
receive, from the second UE, an AS-layer configuration complete message sent by the second UE using a preconfigured sidelink signaling radio bearer, the AS-layer configuration complete message indicating the AS-layer has been configured for sidelink data communications (see [0206], [0210], [0214] for the UE sends a group join response to other UEs, where the group join response include the group information and associated ProSe layer-2 group identity which use for direct ProSe communication in the group).
Lee ‘359 does not disclose specifically that using a pre-configuration signaling radio bearer.
In an analogous art, Lee ‘045 discloses using a pre-configuration signaling radio bearer (see Lee ‘045, [0047] for radio bearer including signaling RB, wherein SRB is used as a path for transmitting RRC messages in the control plane, see [0060] – [0064], [0077] for the UE uses pre-configured parameters, i.e., SIB18 provides the resource information for sidelink broadcast control channel transmission).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made, to modify the invention of Lee ‘359, and using a pre-configuration signaling radio bearer for sidelink broadcast control channel 
Regarding claims 2 and 12, Lee ‘359 in view of Lee ‘045 disclose prior to transmitting the AS-layer configuration, receiving, by the first UE from the second UE, an indication of second UE's capability using the preconfigured sidelink signaling radio bearer (see Lee ‘359, [0070], [0073], [0203] – [0214], [0218]).
Regarding claims 4 and 14, Lee ‘359 in view of Lee ‘045 disclose wherein the AS-layer configuration comprises at least one of: UE-Identifier (ID), Group-ID, sidelink component carrier configuration, SL-RB configuration for data communications, and resource allocation configuration (see Lee ‘359, [0184], [0210] for ProSe layer 2 group identity).
Regarding claims 5 and 15, Lee ‘359 in view of Lee ‘045 disclose wherein the preconfigured sidelink signaling radio bearer is a PC5 radio resource control (RRC) interface (see Lee ‘359, [0116], [0184], [0187] – [0189], [0193], [0218] or see Lee ‘045, [0047], [0060], [0077], [0084]).
Regarding claims 6 and 16, Lee ‘359 in view of Lee ‘045 disclose transmitting, by the first UE to the second UE, a AS-layer configuration modification message to modify the AS-layer configuration (see Lee ‘359, [0073], [0177], [0184] – [0190]).
Regarding claims 7 and 17, Lee ‘359 in view of Lee ‘045 disclose prior to the transmitting: transmitting, by the first UE to a radio access network (RAN) node in radio resource control (RRC) signaling, UE capability information of the first UE for supporting 
Regarding claims 9 and 19, Lee ‘359 in view of Lee ‘045 disclose prior to the transmitting: receiving, by the first UE from the RAN node, in a system information block (SIB), configuration information for the sidelink signaling radio bearer; and configuring the sidelink signaling radio bearer based on the received configuration information for the sidelink signaling radio bearer to produce the preconfigured sidelink signaling radio bearer (see Lee ‘045, [0063] for SIB 18, [0095] for SIB 21). The motivation would provide to the UE only the frequency on which the UE may acquire the sidelink resource configuration.
4.	Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (hereinafter “Lee ‘359”) (Pub # US 2019/0313359 A1) in view of Lee et al. (hereinafter “Lee ‘045”) (Pub # US 2019/0350045 A1) as applied to claims 1 and 11 above, and further in view of Liu et al. (hereinafter “Liu”) (Pub # US 2018/0092067 A1).

Lee ‘359 in view of Lee ‘045 do not disclose specifically that transmitting a request, by the first UE to the second UE, for the second UE’s capability using the preconfigured sidelink signaling radio bearer.
In an analogous art, Liu teaches that transmitting a request, by the first UE to the second UE, for the second UE’s capability using the preconfigured sidelink signaling radio bearer (see Liu, [0028] for the group header periodically requesting the sidelink information from the UEs 202, and the UEs 202 report their sidelink type and/or their capabilities for initiating D2D communication).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made, to modify the invention of Lee ‘359/ Lee ‘045, and have transmitting a request, by the first UE to the second UE, for the second UE’s capability using the preconfigured sidelink signaling radio bearer such that collects information about sidelink capabilities and the current sidelink type of UEs within coverage of a cell, thereby when performing D2D communication in a broadcast scenario, the transmitting UE may select and use resources supported by the receiving UEs, as taught by Liu (see Liu, [0015]). The motivation would provide for improving D2D (or ProSe) communications performance.
Allowable Subject Matter
5.	Claims 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199.  The examiner can normally be reached on Monday-Friday: 9AM - 6PM (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on (571)272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MONG-THUY T TRAN/           Primary Examiner, Art Unit 2645